Exhibit 10.22

CERBERIAN, INC.

2000 STOCK OPTION PLAN

1. Purposes of the Plan. The purposes of this Stock Option Plan are to attract
and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants of
the Company and its Subsidiaries, and to promote the success of the Company’s
business. Options granted under the Plan may be Incentive Stock Options (as
defined under Section 422 of the Code) or Nonstatutory Stock Options, as
determined by the Administrator at the time of grant of an Option and subject to
the applicable provisions of Section 422 of the Code, as amended, and the
regulations promulgated thereunder.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or its Committee appointed pursuant to
Section 4 of the Plan.

(b) “Affiliate” means any entity other than a Subsidiary (as defined below) in
which the Company owns an equity interest.

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock plans under U.S. state corporate laws, U.S. federal and
state securities laws, the Code, any Stock Exchange, and the applicable laws of
any other country or jurisdiction where Options are granted under the Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Change in Control” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization of
the Company with or into another corporation; provided however that a merger,
consolidation or other capital reorganization in which the holders of more than
50% of the shares of capital stock of the Company outstanding immediately prior
to such transaction continue to hold (either by the voting securities remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the total voting power represented by the voting
securities of the Company, or such surviving entity, outstanding immediately
after such transaction shall not constitute a Change in Control.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the committee appointed by the Board of Directors to
administer the Plan in accordance with Section 4 below.

(h) “Common Stock” means the common stock, $0.001 par value, of the Company.



--------------------------------------------------------------------------------

(i) “Company” means Cerberian, Inc., a Delaware corporation.

(j) “Consultant” means any person, including an advisor, who renders service to
the Company, or any Parent, Subsidiary or Affiliate, and is compensated for such
services, and any Director of the Company or any Parent, Subsidiary, or
Affiliate of the Company, whether compensated for such services or not.

(k) “Continuous Status as an Employee or Consultant” means the absence of any
interruption or termination of service as an Employee or Consultant. Continuous
Status as an Employee or Consultant shall not be considered interrupted in the
case of: (i) sick leave; (ii) military leave; (iii) any other leave of absence
approved by the Administrator, provided that such leave is for a period of not
more than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) in the case of transfers
between locations of the Company or between the Company, its Parent(s),
Affiliates, Subsidiaries or their respective successors. For purposes of this
Plan, a change in status from an Employee to a Consultant or from a Consultant
to an Employee will not constitute an interruption of Continuous Status as an
Employee or Consultant.

(l) “Director” means a member of the Board.

(m) “Employee” means any person, including officers and directors, employed by
the Company or any Parent, Subsidiary or Affiliate of the Company, with the
status of employment determined based upon such minimum number of hours or
periods worked as shall be determined by the Administrator in its discretion,
subject to any requirements of the Code. The payment of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such director by
the Company.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” means, as of any date, the fair market value of Common
Stock determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including, without limitation, the National Market
System of the National Association of Securities Dealers, Inc. Automated
Quotation (“Nasdaq”) System, its Fair Market Value shall be the closing sales
price for such stock (or the closing bid, if no sales were reported), as quoted
on such system or exchange, or the exchange with the greatest volume of trading
in Common Stock for the last market trading day prior to the time of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

(ii) If the Common Stock is quoted on the Nasdaq System (but not on the National
Market System thereof) or regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and

 

2



--------------------------------------------------------------------------------

low asked prices for the Common Stock for the last market trading day prior to
the time of determination, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.

(p) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code, as designated in the
applicable written Notice of Stock Option Grant.

(q) “Listed Security” means any security of the Company which is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security or on interdealer quotation
system by the National Association of Securities Dealers, Inc.

(r) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable written Notice of Stock
Option Grant.

(s) “Notice of Stock Option Grant” means a written notice to the Optionee from
the Company granting the Option, which notice shall be signed by the Company’s
representative and such Optionee and shall include the following information:
(i) the number of Shares covered thereby; (ii) the vesting commencement date and
vesting schedule; (iii) the exercise price per Share; (iv) the termination
period and expiration date; and (v) whether the Option is an Incentive Stock
Option or a Nonstatutory Stock Option.

(t) “Option” means a stock option granted pursuant to the Plan,

(u) “Option Exchange Program” means a program whereby outstanding options are
exchanged for Options with a lower exercise price.

(v) “Optioned Stock” means the Common Stock subject to an Option.

(w) “Optionee” means an Employee or Consultant who receives an Option.

(x) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code, or any successor provision.

(y) “Plan” means this 2000 Stock Option Plan.

(z) “Reporting Person” means an officer, director, or greater than 10%
shareholder of the Company within the meaning of Rule l6a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

 

3



--------------------------------------------------------------------------------

(aa) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as the
same may be amended from time to time, or any successor provision.

(bb) “Share” means a share of Common Stock, as adjusted in accordance with
Section 11 of the Plan.

(cc) “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.

(dd) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.

(ee) “Tax Date” shall have the meaning set forth in Section 10 of the Plan.

3. Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold under
the Plan is 800,000 Shares of Common Stock. The Shares may be authorized, but
unissued, or reacquired Common Stock. If an Option expires or becomes
unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unpurchased Shares that
were subject thereto shall, unless the Plan shall have been terminated, become
available for future grant under the Plan. In addition, any shares of Common
Stock that are retained by the Company upon exercise of an Option in order to
satisfy the exercise or purchase price for such Option, or any withholding taxes
due with respect to such exercise shall be treated as not issued and shall
continue to be available under the Plan. Shares repurchased by the Company
pursuant to any repurchase right that the Company may have shall not be
available for future grant under the Plan.

4. Administration of the Plan.

(a) Initial Plan Procedure. Prior to the date, if any, upon which the Company
becomes subject to the Exchange Act, the Plan shall be administered by the Board
or a committee appointed by the Board.

(b) Plan Procedure After the Date, if any, Upon Which the Company Becomes
Subject to the Exchange Act.

(i) Multiple Administrative Bodies. If permitted by Rule 16b-3, grants under the
Plan may be made by different bodies with respect to Directors, non-Directors,
officers, Employees or Consultants who are not Reporting Persons.

(ii) Administration With Respect to Reporting Persons. With respect to grants of
Options to Employees who are Reporting Persons, if any, such grants shall be
made by (A) the Board if the Board may make grants to Reporting Persons under
the Plan in compliance with Rule 16b-3, or (B) a committee designated by the
Board to make grants to Reporting Persons under the Plan, which committee shall
be constituted in such a manner as to

 

4



--------------------------------------------------------------------------------

permit grants under the Plan to comply with Rule 16b-3. Once appointed, such
committee shall continue to serve in its designated capacity until otherwise
directed by the Board. From time to time the Board may increase the size of the
committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the committee and thereafter directly
make grants to Reporting Persons under the Plan, all to the extent permitted by
Rule 16b-3.

(iii) Administration With Respect to Consultants and Other Employees. With
respect to grants of Options to Employees or Consultants who are not Reporting
Persons, the Plan shall be administered by (A) the Board or (B) a committee
designated by the Board, which committee shall be constituted in such a manner
as to satisfy the Applicable Laws. Once appointed, such committee shall continue
to serve in its designated capacity until otherwise directed by the Board. From
time to time the Board may increase the size of the committee and appoint
additional members thereof, remove members (with or without cause) and appoint
new members in substitution therefor, fill vacancies, however caused, and remove
all members of the committee and thereafter directly administer the Plan, all to
the extent permitted by the Applicable Laws.

(c) Powers of the Administrator. Subject to the provisions of the Plan and in
the case of a Committee, the specific duties delegated by the Board to such
Committee, and subject to the approval of any relevant authorities, including
the approval, if required, of any Stock Exchange, the Administrator shall have
the authority, in its discretion:

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(o) of the Plan;

(ii) to select the Consultants and Employees to whom Options may from time to
time be granted hereunder;

(iii) to determine whether and to what extent Options are granted hereunder;

(iv) to determine the number of shares of Common Stock to be covered by each
such Option granted hereunder;

(v) to approve forms of agreement for use under the Plan;

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Option granted hereunder, which terms and conditions include
but are not limited to the exercise price, the time or times when Options may be
exercised (which may be based on performance criteria), and vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Option or any Optioned Stock, based in each case on such factors
as the Administrator, in its sole discretion, shall determine;

 

5



--------------------------------------------------------------------------------

(vii) to determine whether and under what circumstances an Option may be settled
in cash under Section 9(g) instead of Common Stock;

(viii) to reduce the exercise price of any Option to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Option
has declined since the date the Option was granted;

(ix) to initiate an Option Exchange Program; and

(x) to construe and interpret the terms of the Plan and Options granted under
the Plan.

(d) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all holders
of Options.

5. Eligibility.

(a) Recipients of Administrator’s Decision. Nonstatutory Stock Options may be
granted to Employees and Consultants. Incentive Stock Options may be granted
only to Employees; provided however that Employees of Affiliates shall not be
eligible to receive Incentive Stock Options. An Employee or Consultant who has
been granted an Option may, if he or she is otherwise eligible, be granted
additional Options.

(b) Type of Option. Each Option shall be designated in the Notice of Stock
Option Grant as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designations, to the extent that the aggregate
Fair Market Value of Shares with respect to which Options designated as
Incentive Stock Options are exercisable for the first time by an Optionee during
any calendar year (under all plans of the Company or any Parent or Subsidiary)
exceeds $100,000, such excess Options shall be treated as Nonstatutory Stock
Options. For purposes of this Section 5(b), Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares subject to an Incentive Stock Option shall be determined as
of the date of the grant of such Option.

(c) At-Will Relationships. The Plan shall not confer upon any Optionee any right
with respect to continuation of employment or consulting relationship with the
Company, nor shall it interfere in any way with such Optionee’s right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.

6. Term of Plan. The Plan shall become effective upon its adoption by the Board.
It shall continue in effect for a term of ten years unless sooner terminated
under Section 14 of the Plan.

7. Term of Options. The term of each Option shall be the term stated in the
Notice of Stock Option Grant; provided, however, that the terms shall be no more
than ten years from the date of grant thereof or such shorter term as may be
provided in the Notice of Stock Option

 

6



--------------------------------------------------------------------------------

Grant. However, in the case of an Incentive Stock Option granted to an Optionee
who, at the rime the Option is granted, owns stock representing more than 10% of
the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary, the terra of the Option shall be five years from the date
of grant thereof or such shorter terms as may be provided in the Notice of Stock
Option Grant.

8. Option Exercise Price and Consideration.

(a) The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Board and set
forth in the applicable Notice of Stock Option Grant, but shall be subject to
the following:

(i) In the case of an Incentive Stock Option that is:

(A) granted to an Employee who, at the time of the grant of such Incentive Stock
Option, owns stock representing more than 10% of the total combined voting power
of all classes of capital stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

(B) granted to any other Employee, the per Share exercise shall be no less than
100% of the Fair Market Value per Share on the date of grant.

(ii) In the case of a Nonstatutory Stock Option that is:

(A) granted to a person who, at the time of the grant of such Option, owns stock
representing more than 10% of the total combined voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of the
grant.

(B) granted to any other eligible person, the per Share exercise price shall be
no less than 85% of the Fair Market Value per Share on the date of grant.

(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as-required above pursuant to a merger or other
corporate transaction.

(b) The consideration to be paid for the Shares to be issued upon exercise of an
Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant) and may consist entirely of (1) cash,
(2) check, (3) promissory note, (4) cancellation of indebtedness, (5) other
Shares that (x) in the case of Shares acquired upon exercise of an Option, have
been owned by the Optionee for more than six months on the date of surrender or
such other period as may be required to avoid a charge to the Company’s earnings
for financial accounting purposes, and (y) have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the

 

7



--------------------------------------------------------------------------------

Shares as to which such Option shall be exercised, (6) authorization for the
Company to retain from the total number of Shares as to which the Option is
exercised that number of Shares having a Fair Market Value on the date of
exercise equal to the exercise price for the total number of Shares as to which
the Option is exercised, (7) delivery of a properly executed exercise notice
together with such other documentation as the Administrator and the broker, if
applicable, shall require to effect an exercise of the Option and delivery to
the Company of the sale or loan proceeds required to pay the exercise price and
any applicable income or employment taxes, (8) delivery of an irrevocable
subscription agreement for the Shares that irrevocably obligates the option
holder to take and pay for the Shares not more than twelve months after the date
of delivery of the subscription agreement, (9) any combination of the foregoing
methods of payment, or (10) such other consideration and method of payment for
the issuance of Shares to the extent permitted under the Applicable Laws. In
making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

9. Exercise of Option.

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Administrator and reflected in the Notice of Stock Option
Grant, which may include vesting requirements and/or performance criteria with
respect to the Company and/or the Optionee; provided, however, that any Option
granted prior to the date, if any, upon which the Common Stock becomes a Listed
Security shall become exercisable as follows: 25% of the Option shall vest on
the one-year anniversary of the date the Option is granted, and thereafter 6.25%
of such Option shall vest on the quarterly anniversary of the date such Option
was granted. The Administrator shall have the right to include in the Notice of
Stock Option Grant an accelerated vesting schedule that may be triggered upon
the occurrence of certain events determined by the Administrator. In the event
that any of the Shares issued upon exercise of an Option (which exercise occurs
prior to the date, if any, upon which the Common Stock becomes a Listed
Security) should be subject to a right of repurchase in the Company’s favor,
such repurchase right shall lapse at the rate of at least 25% per year over four
years from the date the Option is granted. The Administrator shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any leave of absence; provided, however, that in the absence of
such determination, vesting of Options shall be tolled during any such leave.

An Option may not be exercised for a fraction of a Share.

Any Option shall be deemed exercised when written notice of such exercise has
been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and the Company has received full payment
for the Shares with respect to which the Option is exercised. Full payment may,
as authorized by the Administrator, consist of any consideration and method of
payment allowable under Section 8(b) of the Plan. Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to

 

8



--------------------------------------------------------------------------------

the Optioned Stock, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly upon
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 11 of the Plan.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(b) Termination of Employment or Consulting Relationship. Subject to
Section 9(c) below, in the event of termination of an Optionee’s Continuous
Status as an Employee or Consultant with the Company, such Optionee may, but
only within three months (or such other period of time not less than 30 days as
is determined by the Administrator, with such determination in the case of an
Incentive Stock Option being made at the time of grant of the Option and not
exceeding three months) after the date of such termination (but in no event
later than the expiration date of the term of such Option as set forth in the
Notice of Stock Option Grant), exercise his or her Option to the extent that the
Optionee was entitled to exercise it at the date of such termination. To the
extent that the Optionee was not entitled to exercise the Option at the date of
such termination, or if the Optionee does not exercise such Option to the extent
so entitled within the time specified herein, the Option shall terminate and the
Optioned Stock underlying the unexercised portion of the Option shall revert to
the Plan. No termination shall be deemed to occur and this Section 9(b) shall
not apply if (i) the Optionee is a Consultant who becomes an Employee, or
(ii) the Optionee is an Employee who becomes a Consultant.

(c) Disability of Optionee.

(i) Notwithstanding Section 9(b) above, in the event of termination of an
Optionee’s Continuous Status as an Employee or Consultant as a result of his or
her total and permanent disability (within the meaning of Section 22(e)(3) of
the Code), such Optionee may, but only within twelve months from the date of
such termination (but in no event later than the expiration date of the term of
such Option as set forth in the Notice of Stock Option Grant), exercise the
Option to the extent otherwise entitled to exercise it at the date of such
termination. To the extent that the Optionee was not entitled to exercise the
Option at the date of termination, or if the Optionee does not exercise such
Option to the extent so entitled within the time specified herein, the Option
shall terminate and the Optioned Stock underlying the unexercised portion of the
Option shall revert to the Plan,

(ii) In the event of termination of an Optionee’s Continuous Status as an
Employee or Consultant as a result of a disability which does not fall within
the meaning of total and permanent disability (as set forth in Section 22(e)(3)
of the Code), such Optionee may, but only within six months from the date of
such termination (but in no event later than the expiration date of the term of
such Option as set forth in the Notice of Stock Option Grant), exercise the
Option to the extent otherwise entitled to exercise it at the date of such
termination. To the extent, however, that such Optionee fails to exercise an
Option which is an Incentive Stock Option (within the meaning of Section 422 of
the Code) within three months of the date of

 

9



--------------------------------------------------------------------------------

such termination, the Option will not qualify for Incentive Stock Option
treatment under the Code. To the extent that the Optionee was not entitled to
exercise the Option at the date of termination, or if the Optionee does not
exercise such Option to the extent so entitled within six months from the date
of termination, the Option shall terminate and the Optioned Stock underlying the
unexercised portion of the Option shall revert to the Plan.

(d) Death of Optionee. In the event the death of an Optionee during the period
of Continuous Status as an Employee or Consultant since the date of grant of the
Option, or within 30 days following termination of the Optionee’s Continuous
Status as an Employee or Consultant, the Option may be exercised at any time
within six months following the date of death (but in no event later than the
expiration date of the term of such Option as set forth in the Notice of Stock
Option Grant), by such Optionee’s estate or by a person who acquired the right
to exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that had accrued at the date of death or, if earlier, the date
of termination of the Optionee’s Continuous State as an Employee of Consultant.
To the extent that the Optionee was not entitled to exercise the Option at the
date of death or termination, as the case may be, or if the Optionee (or the
Optionee’s estate or any person who acquired the right to exercise the Option by
bequest or inheritance) does not exercise such Option to the extent so entitled
within the time specified herein, the Option shall terminate and the Optioned
Stock underlying the unexercised portion of the Option shall revert to the Plan.

(e) Extension of Exercise Period. The Administrator shall have full power and
authority to extend the period of time for which an Option is to remain
exercisable following termination of an Optionee’s Continuous Status as an
Employee or Consultant from the periods set forth in Sections 9(b) and 9(d)
above or in the Notice of Stock Option Grant to such greater time as the Board
shall deem appropriate; provided, however, that in no event shall such option be
exercisable later than the date of expiration of the term of such Option as set
forth in the Notice of Stock Option Grant.

(f) Rule l6b-3. Options granted to Reporting Persons shall comply with Rule
l6b-3 and shall contain such additional conditions or restrictions as may be
required thereunder to qualify for the maximum exemption for Plan transactions.

(g) Buy-Out Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time such offer is made.

10. Stock Withholding to Satisfy Withholding Tax Obligations. At the discretion
of the Administrator, Optionees may satisfy withholding obligations as provided
in this paragraph. When an Optionee incurs tax liability in connection with an
Option, which tax liability is subject to tax withholding under applicable tax
laws, and the Optionee is obligated to pay the Company an amount required to be
withheld under applicable tax laws, the Optionee may satisfy the withholding tax
obligation by one or some combination of the following methods: (a) by cash or
check payment, (b) out of the Optionee’s current compensation, (c) if

 

10



--------------------------------------------------------------------------------

permitted by the Administrator, in its discretion, by surrendering to the
Company Shares that (i) in the case of Shares previously acquired from the
Company, have been owned by the Optionee for more than six months on the date of
surrender, and (ii) have a Fair Market Value on the date of surrender equal to
or less than the amount required to be withheld, or (d) by electing to have the
Company withhold from the Shares to be issued upon exercise of the Option, if
any, that number of Shares having a Fair Market Value equal to the amount
required to be withheld. For this purpose, the Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined (the “Tax Date”).

Any surrender by a Reporting Person of previously owned Shares to satisfy tax
withholding obligations arising upon exercise of this Option must comply with
the applicable provisions of Rule 16b-3.

All elections by an Optionee to have Shares withheld to satisfy tax withholding
obligations shall be made in writing in a form acceptable to the Administrator
and shall be subject to the following restrictions:

(a) the election must be made on or prior to the applicable Tax Date;

(b) once made, the election shall be irrevocable as to the particular Shares of
the Option as to which the election is made; and

(c) all elections shall be subject to the consent or disapproval of the
Administrator.

In the event the election to have Shares withheld is made by an Optionee and the
Tax Date is deferred under Section 83 of the Code because no election is filed
under Section 83(b) of the Code, the Optionee shall receive the full number of
Shares with respect to which the Option is exercised but such Optionee shall be
unconditionally obligated to tender back to the Company any proper number of
Shares on the Tax Date.

11. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Option, and the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or that have been returned to the Plan upon cancellation or expiration
of an Option, as well as the price per Share covered by each such outstanding
Option, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect

 

11



--------------------------------------------------------------------------------

shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Option

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Board shall notify the Optionee at least 15 days
prior to such proposed action. To the extent it has not been previously
exercised, the Option will terminate immediately prior to the consummation of
such proposed action.

(c) Change in Control. In the event of a Change in Control, each outstanding
Option shall be assumed or an equivalent option shall be substituted by the
corporation (or a Parent or Subsidiary of such successor corporation), unless
the successor corporation does not agree to assume the outstanding Options or
substitute equivalent options, in which case the outstanding Options shall
terminate upon the consummation of the transaction.

For purposes of this Section 11(c), an Option shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon such Change in Control, each Optionee would be entitled to
receive upon exercise of an Option the same number and kind of shares stock or
the same amount of property, cash or securities as the Optionee would have been
entitled to receive upon the occurrence of such transaction if the Optionee had
been, immediately prior to the transaction, the holder of the number of Shares
covered by the Option at such time (after giving effect to any adjustments in
the number of Shares covered by the Option as provided for in this Section 11);
provided, however, that if such consideration received in the Change of Control
was not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon exercise of the Option to be solely common
stock of the successor corporation or its Parent equal to the Fair Market Value
of the per Share consideration received by holders of Common Stock in the
transaction.

(d) Certain Distributions. In the event of any distribution to the Company’s
shareholders of securities of any other entity or other asset (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Option to
reflect the effect of such distribution.

12. Non-Transferability of Options. Options may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised or purchased during the
lifetime of the Optionee only by Optionee; provided, however, that, after the
date, if any, upon which the Common Stock becomes a Listed Security, the
Administrator may in its discretion grant transferable Nonstatutory Stock
Options pursuant to a Notice of Stock Option Grant specifying (i) the manner in
which such Nonstatutory Stock Options are transferable and (ii) that any such
transfer shall be subject to the Applicable Laws. The designation of the
beneficiary by an Optionee will not constitute a transfer. An Option may be
exercised, during the lifetime of the Optionee, only by the Optionee or a
transferee permitted by this Section 12.

 

12



--------------------------------------------------------------------------------

13. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Administrator makes the determination grating
such Option, or such other date as is determinated by the Board; provided,
however, that in the case of any Incentive Stock Option, the grant date shall be
the later of the date on which the Administrator makes the determination
granting such Incentive Stock Option or the date of commencement of the
Optionee’s employment relationship with the Company. Notice of the determination
shall be given to each Employee or Consultant to whom an Option is so granted
within a reasonable time after the date of such grant.

14. Amendment and Termination of the Plan.

(a) Authority to Amend or Terminate. The Board may at any time amend, alter,
suspend or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation shall be made that would impair the rights of any Optionee under
any grant theretofore made, without his or her consent. In addition, to the
extent necessary and desirable to comply with Rule 16b-3 or with Section 422 of
the Code (or any other applicable law or regulation, including the requirements
of any Stock Exchange), the Company shall obtain shareholder approval of any
Plan amendment in such a manner and to such a degree as required.

(b) Effect of Amendment or Termination. No amendment or termination of the Plan
shall adversely affect Options already granted, unless mutually agreed otherwise
between the Optionee and the Administrator, which agreement must be in writing
and signed by the Optionee and the Company.

15. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder, and
the requirements of any Stock Exchange.

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by law.

16. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The inability of the Company
to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

 

13



--------------------------------------------------------------------------------

17. Notice of Stock Option Grant. Options shall be evidenced by Notice of Stock
Option Grant in such form(s) as the Administrator shall approve from time to
time.

18. Shareholder Approval. Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve months before or after the date
the Plan is adopted. Such shareholder approval shall be obtained in the degree
and manner required under applicable state and federal law and the rules of any
Stock Exchange upon which the Common Stock is listed. All Options issued under
the Plan shall become void in the event such approval is not obtained.

19. Information and Documents to Optionees. The Company shall provide financial
statements at least annually to each Optionee during the period such Optionee
has one or more Options outstanding, and in the case of an individual who
acquired Shares pursuant to the Plan, during the period such individuals own
such Shares. The Company shall not be required to provide such information if
the issuance of Options under the Plan is limited to key employees who duties in
connection with the Company assure their access to equivalent information. In
addition, at the time of issuance of any securities under the Plan, the Company
shall provide to the Optionee a copy of the Plan and any agreement(s) pursuant
to which securities granted under the Plan are issued.

 

14